Citation Nr: 1143290	
Decision Date: 11/25/11    Archive Date: 12/06/11	

DOCKET NO.  08-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to service connection for a skin disorder, to include chloracne and tinea cruris.

3.  Entitlement to service connection for a chronic acquired psychiatric disability, to include depression.

4.  Entitlement to service connection for dermatophytosis.

5.  Entitlement to service connection for hallux valgus.

6.  Entitlement to service connection for hammertoes.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to September 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Little Rock, Arkansas.  In December 2008, the Veteran and his wife testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings is of record and has been reviewed.  

The issues of entitlement to service connection for a chronic acquired psychiatric disability, including depression, for tinea cruris, for hammertoes, for hallux valgus, for dermatophytosis of the nails, and for alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  A back disability, to include lumbar spondylosis, did not manifest in service or for years thereafter, and is not shown to be related to the Veteran's active service.

2.  Hypertension was not shown during the Veteran's active service or during the first year following service discharge, and any current hypertension is not shown to be related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic back disability, to include lumbar spondylosis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes the case was previously remanded by the Board in June 2009 primarily for the purpose of complying with the VCAA.  The Veteran's Social Security Administration records were obtained and associated with the claims file.  Additionally at the December 2008 hearing, the Veteran and his wife referred to two doctors they visited in the area of Forest City, Arkansas.  An October 2009, communication from the Northeast Arkansas Clinic where the two doctors are located indicated that there were no records with regard to the Veteran at that facility.  Additionally, the Naval Medical Center in San Diego, California, indicated in a March 2010 communication that there were no records available at that facility with regard to the Veteran.  The Veteran has had ample opportunity to submit additional evidence in support of his claims since the time of the 2008 hearing, but supporting documentation has not been provided.  As noted above, he also had the opportunity to provide testimony on his own behalf at a hearing before the undersigned in December 2008.

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for a low back disability, to include lumbar spondylosis, and for hypertension are thus ready to be considered on the merits.


Pertinent Law and Regulation

Service connection will be granted if the evidence demonstrates that a current disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method for establishing the second or third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) That a condition was "noted" during service; (2) post service continuity of the same symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served ninety days or more of active service during a period of wartime or after December 31, 1946, certain chronic disabilities, to include arthritis and hypertension, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following separation therefrom.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

A review of the service treatment records reflects the Veteran was seen in April 1972 for low back pain complaints.  He stated he'd been troubled "for years by condition."  An assessment was made of muscle strain.  He returned several days later complaining that the medication he was given did not seem to be helping.  He was placed on light duty for several days and the prescription was changed to Parafon Forte.  He was seen in May 1972 for a complaint of his back aching.  He was given an assessment of chronic thoracolumbar strain.  He was prescribed rest, heat, an analgesic balm, and flexion exercises.  When he was seen in outpatient consultation in June 1972 and again in July 1972, the complaints focused on headaches.  No reference was made to the back.  

At the time of separation examination in September 1973, clinical evaluation of the spine was normal.  With regard to hypertension, the findings on the examination reflected a blood pressure reading of 118/72.  The remainder of the service treatment records are without reference to complaints or findings indicative of the presence of hypertension.

The initial documentation of the presence of a back disability and hypertension is in nearly 2000's, a time many years following service discharge.  The records includes an X-ray study of the lumbar spine done at a private facility in July 2004,  At that time the study was interpreted as showing normal vertebral bodies, heights, and disc spaces.  There was no fracture, subluxation, or body destruction seen.  The only abnormality noted were minimal osteophytes in the L2, L3, and L5 areas.

In a November 2004 communication a private physician stated that he evaluated the Veteran that month following a stroke the Veteran sustained in June 2004.  It was noted the Veteran "has a history of hypertension, which presumably was the cause of his intercerebral hemorrhage."  It was remarked that the Veteran's past health "has been good."  It was stated that he had never previously had similar trouble and had had no surgery.

Other pertinent evidence of record includes a report of a spine examination accorded the Veteran by VA in June 2007.  The claims file was reviewed by the examiner.  The Veteran reported that he injured his back in 1972 in service while unloading heavy equipment.  Reference was made to the stroke he sustained in 2004 which left him paralyzed in the right upper extremity and lower extremity.  Following clinical evaluation and X-ray studies, a pertinent assessment was made of mild lumbar spondylosis.  The examiner opined that the spondylosis was "less likely than not related to the lumbar strain sustained while he was in the military service."

With regard to hypertension, there is no medical evidence showing its inception in service or for years thereafter.  The Veteran himself testified at the video conference hearing in December 2008 that it was not until "the early 1980's" that he was first seen for hypertension.  This is a time several years following service.  He referred to two physicians he visited in Arkansas, but, as noted above, a communication from the clinic where the two physicians are located  reflects that there are no records whatsoever available with regard to the Veteran.  

The Board is therefore forced to rely on the evidence which is of record and that evidence does not support the claim with regard to either a back disability or hypertension.  

The Veteran himself has offered his opinion as to his military service being responsible for his now having a back disorder and hypertension.  A lay witness is competent to testify as of some matters of diagnosis and etiology, those primarily being ones simple enough to be amenable to lay analysis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to reflect testimony as to nexus because she was a lay person).  As to an opinion about cancer in that case, that is precisely the type of medical matter that the Courts have found to be too complex to be a proper subject of lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, to the extent the Veteran's general lay assertions are competent as to the etiology of his low back disability and hypertension, the probative value of his assertion is outweighed by the opinion of the VA examiner who evaluated him in June 2007 and indicated there was no nexus between any current back difficulties and the Veteran's active service.  The examiner had access to the entire claims file, including the service treatment records.  The Board is aware that the Veteran was seen on about three occasions in service for complaints with regard to his back.  However, the problem apparently resolved because at the time of separation examination in September 1973, no complaints were made with regard to the back and clinical evaluation of the back at that time was entirely normal.  The Veteran's recently reported history of continuing symptoms of back problems ever since service is inconsistent with the contemporaneous lay and medical evidence of record, and is not credible.  There is no documentation of the presence of a back disability for years following service discharge.  The Board finds the lack of mention of back complaints until just the past few years, a time many years following service, is of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than his subsequent assertions made years later).  Put another way, it strains credulity to conclude that if he had continuing back pain for all those years that he would not have sought some type of treatment for such pain.  No such treatment is shown or indicated.

The Board also gives significant probative value to the comments from the VA physician who examined the Veteran in 2007 and expressed the opinion it was not at least as likely not that any current back difficulty is related to the Veteran's active service.  The examiner had access to the entire claims file, to include the service treatment records.  There is no contrary medical opinion of record.

With regard to hypertension, the Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) in which an examination is authorized when there is credible evidence presented indicating that a current disability may be associated with military service.  However, in the instant case, there is no supporting evidence other than the Veteran's own conclusory statement that he has hypertension related to his military service.  The service treatment records are completely without mention of any complaints or findings indicative of the presence of hypertension.  There is no statement of record from any health care professional indicating a relationship between any currently diagnosed hypertension and the Veteran's active service.  The Veteran himself stated at the time of his December 2008 hearing that it was not until the 1980's that he was seen for hypertension (transcript, page 15).  A conclusory, vague statement that a disease during service caused the Veteran's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for hypertension.


ORDER

Service connection for a low back disability, to include lumbar spondylosis, is denied.

Service connection for hypertension is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's psychiatric status, what has been certified to the Board for its review is a claim for service connection for depression.  However, in testimony given at the December 2008 hearing, the Veteran referred to recollections of soldiers on the light deck getting "sucked up into the airplane."  The question of whether or not the Veteran has post-traumatic stress disorder has not been addressed by the RO.  Although the claim identifies depression without more, the Board finds that must be considered is a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms he describes, or information that the Secretary of VA submits as part of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has not been specific as to the incidents he recalls or to his time spent on the USS Ranger (CVA-61) off the Coast of Vietnam.  For example, in an August 2007 report of contact, the Veteran stated that he had chloracne due to exposure while in the waters off the shores of Vietnam.  He stated at one time that he was not in country, but then at another time he stated that he served in the Demilitarized Zone in 1972 and 1973.  More development with regard to the Veteran's experiences in Vietnam or off the coast of Vietnam is in order.  The Board notes that the question of service connection for alcohol abuse is inextricably intertwined with the claim for service connection for a psychiatric disorder and is being deferred pending additional development in this area.

With regard to Vietnam, the Veteran has stated that he has chloracne due to exposure "while in the waters off shores of Vietnam."  He was accorded an examination by VA in November 2006 and stated that he served at the DMZ while stationed aboard the USS Ranger.  Following examination he appears to have been given a diagnosis of chloracne.  It is not clear whether that represents the finding of this examination or is by history.  The Board believes that under the provisions of 38 C.F.R. § 3.159 and McLendon v. Nicholson, 120 Vet. App. 79 (2006) the Veteran should be accorded examination of the skin to determine the nature and etiology of any skin disorder now present.

Additionally, the Board believes that an examination with regard to the Veteran's feet would be helpful in determining the claims with regard to hammertoes and hallux valgus.  The VA physician who examined the Veteran in June 2007 opined that the Veteran's "flexible pes planus has resulted in progressing to the hallux valgus deformity that he currently has.  The patient has a significant disability from his stroke where he has no motor and sensory function in his right lower extremity.  However, the walking barefoot onboard the ship is less likely than not resulted in aggravation of his pes planus and his subsequent hallux valgus."  The record reflects that in October 2009 a podiatrist at the Northeast Arkansas Clinic indicated that the Veteran reported to him that he had hammertoes that occurred while he was in the military "and wearing combat boots and doing running.  Judging by the extent of the hammertoes, this is a very plausible situation."  The Board believes that an examination of the feet would be helpful in reconciling these statements.

In view of the foregoing, this portion of the case is REMANDED for the following:

1.  The Veteran should be given an opportunity to provide more specific information with regard to claims for stressful experiences he had while serving in the military, particularly while aboard the USS Ranger off the coast of Vietnam.  He should be asked to provide more specific information with regard to names, dates, and places of specific events of a stressful nature that took place while he was onboard the USS Ranger.  Any information obtained should be associated with the claims file.

2.  The U.S. Army and Joint Services Records and Research Center should be contacted and asked to provide records with regard to the activities of the USS Ranger during any months that the Veteran claims he experienced traumatic events as requested above.  Should he not provide specifics, a unit history with regard to the activities of the Ranger in early 1973 should be requested from the Joint Services Records and Research Center.

3.  The Veteran should be accorded an examination by an examiner knowledgeable in psychiatry for the purpose of determining whether or not he has PTSD or any other chronic acquired psychiatric disability attributable to his active military service.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  A notation to the effect that this record review takes place should be included in the report by the psychiatrist or other examiner.  The examiner should elicit from the Veteran a detailed history regarding the onset of ongoing symptoms.  All indicated studies and tests, to include psychological testing, should be performed.  The examiner should identify all objective indications of psychiatric disability.  A diagnosis of PTSD should be confirmed or ruled out.  The examiner should state whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's current symptoms are related to a stressor involving fear of hostile military activity.  In the alternative, the examiner is asked to express an opinion as to whether there is any other psychiatric disorder present that is at least as likely not related to the Veteran's active service.  The examiner is also asked to address the Veteran's alcohol abuse and indicate whether it is at least as likely as not related to any psychiatric disorder, whether or not that disorder is related to military service.  The complete rationale for any opinion expressed should be provided.  If the examiner cannot provide a diagnosis without resort to speculation, that should be so stated, and the examiner should indicate why.

4.  The Veteran should be accorded an examination by an examiner knowledgeable in foot disorders for the purpose of determining whether or not he has a foot disorder attributable to his active military service.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  A notation to the effect that this record review takes place should be included in the report by the examiner.  All indicated tests and studies are to be performed.  The examiner should identify all objective indications of foot impairment.  The examiner should then state whether it is at least as likely as not that the Veteran has a foot disability that is related to his active service.  If the examiner cannot provide a diagnosis without resort to speculation, this should be so stated, and the examiner should indicate whether the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's foot problems.

5.  The Veteran should also be accorded an examination by an examiner knowledgeable in skin disorders for the purpose of determining whether or not he has a chronic skin disorder that is related to his military service.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  A notation to the effect that this record review takes place should be included in the report by the examiner.  Any indicated tests and studies are to be performed.  The examiner should state whether it is at least as likely as not that the Veteran has a current skin disorder that is related in any way to his military service.  The complete rationale for any opinion expressed should be provided.  If the examiner cannot provide a diagnosis without resort to speculation, this should be so stated, and the examiner should indicate why.

6.  VA should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate fully in the development of his claim.  He is to be told of the consequences of failing to provide more specific information with regard to his experiences in the military and his failure to report for any scheduled VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2011).

7.  Thereafter, VA should review the claims file and make sure that the foregoing development actions have been conducted and completed in full or to the extent possible.  If any benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  They should then be given a reasonable time frame in which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise in order.

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


